EXHIBIT 10.33




























THE PHOENIX COMPANIES, INC.




EXECUTIVE SEVERANCE ALLOWANCE PLAN







As amended and restated effective as of January 1, 2009



















 









































1




--------------------------------------------------------------------------------




ARTICLE 1 - PURPOSE; AMENDMENT AND RESTATEMENT




The Phoenix Companies, Inc. adopted, effective as of January 1, 2005, this
Executive Severance Allowance Plan to provide for benefits to certain executives
of Phoenix Life Insurance Company and other affiliates of the Sponsor, who meet
the eligibility requirements set forth in the Plan when their employment is
involuntarily terminated by the Employer.  




As of January 1, 2005 and thereafter, this Plan supersedes and replaces all
prior severance policies, plans, or practices maintained by the Employer with
respect to the “Executives” of Employer, as defined in Article 2, except any
individual agreements that may exist between the Employer, Sponsor or Affiliated
Employer and the Executive.




The Plan was amended effective January 1, 2005 and was further amended effective
January 1, 2008.  This amendment and restatement is effective as of January 1,
2009.  




ARTICLE 2 - DEFINITIONS




For purposes of this Plan, the following terms shall have the meanings set forth
below.




2.01

“Affiliate” means, as to any specified person, each other person directly or
indirectly controlling, controlled by or under direct or indirect common control
with that specified person.  For the purposes of this definition, “control”,
when used with respect to any specified person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting securities, or by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 Notwithstanding the foregoing, any investment company registered under the
Investment Company Act of 1940, as amended, shall not be deemed an Affiliate of
any specified person.




2.02

“Affiliated Employer” means any Affiliate of the Sponsor which has been
designated to participate in the Plan by action of the Plan Administrator.




2.03

“Annual Incentive Award” means the compensation payable under the Performance
Incentive Plan, the Annual Incentive Plan, the Investment Incentive Plan, and/or
any successor incentive plan or such other incentive compensation arrangements
as the Employer may designate from time to time as approved by the Committee or
the Chief Executive Officer.




2.04

“Base Salary” means the Executive’s annual salary, determined as of the last day
of the month immediately preceding the Executive’s Separation Date.  The
following items shall not be included in determining Base Salary:  overtime pay;
distributions from a plan of deferred compensation; commissions; bonuses and
incentive compensation.  In determining this annual salary, however, the
following items shall be included:  any amount contributed as deferred
compensation to a cash or deferred arrangement maintained by the Employer
pursuant to Code section 401(k); any salary reduction contributions made on
behalf of the Executive to a plan maintained by the Employer





2




--------------------------------------------------------------------------------

under Code section 125 or Code section 132(f)(4) , and any amounts deferred by
the Executive under a nonqualified plan of deferred compensation.




2.05

“Cause” means any conduct by the Executive which is detrimental to the interests
of the Employer or any of Affiliated Employer, including but not limited to: (a)
the Executive’s conviction or plea of nolo contendere to a felony or to a lesser
crime involving fraud or moral turpitude; (b) an act of misconduct (including,
without limitation, a  violation of the Sponsor’s Code of Conduct or any code of
ethics of any of its affiliates) on Executive’s part with regard to the Employer
or any Affiliated Employer; (v) unsatisfactory performance; or (d) the
Executive’s failure to attempt or refusal to perform legal directives of the
Board or executive officers of the Employer. "Cause" is to be determined in the
sole discretion of the Employer.




2.06

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended, and the regulations and guidance published thereunder.




2.07

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and guidance published thereunder.




2.08

“Committee” means the Compensation Committee of The Phoenix Companies, Inc.
Board of Directors.




2.09

“Effective Date” means January 1, 2009, the date that the provisions of the Plan
as contained in this document shall become effective.




2.10

“Employee” means any common law employee of the Employer who is actively at work
at the time of termination and is a regular (versus temporary) full-time
employee working at least 40 hours per week or part-time employee working at
least 19 ¼ hours per week.




2.11

“Employer” means Phoenix Life Insurance Company and any other Affiliated
Employer that has adopted this Plan with the approval of the Plan Administrator.




2.12

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations and guidance published thereunder.




2.13

“Executive” means (a) an Employee of the Employer who is a Senior Vice President
or above and (b) any other Employee (Vice Presidents or other key personnel) the
Chief Executive Officer of the Sponsor has determined to be integral to the
formulation or execution of the business strategy of the Employer.




2.14

“Plan” means The Phoenix Companies, Inc. Executive Severance Allowance Plan, as
amended from time to time.




2.15

“Plan Administrator” means the Benefit Plans Committee of the Employer or the
person designated as such by the Benefit Plans Committee.




2.16

“Plan Year” means the calendar year.








3




--------------------------------------------------------------------------------

2.17

“Separation Date” means the last day of an Executive’s active service with the
Employer.




2.18

“Severance Agreement and Release” means an agreement to be signed by the
Executive in a form acceptable to the Employer containing a general release and
restrictive covenants, as well as any other clauses the Employer may require.




2.19

“Severance Amount” means the benefit payable under the provisions of Section
3.03.




2.20

“Severance Service” means the years of service used to determine the Severance
Amount


in Section 3.03 based on an Executive’s Severance Tier and based on the
Executive’s full  years of employment with the Employer, as adjusted for any
applicable breaks-in-service, and considering full and fractional years
accumulated as of the Executive’s Separation Date, rounded up to the next full
year.




2.21

“Severance Tier” means the applicable severance benefit level under Severance
Tier 1 or


Severance Tier 2, determined based on an Executive’s position level and the
Sponsor Chief Executive Officer’s discretion.  




2.22

“Severance Tier 1” means an Executive, who is a Senior Vice President or higher
on the


Separation Date, and any other Executive designated by the Sponsor’s Chief
Executive Officer, including all Executives as of December 31, 2007, will be
credited with at least nine years if the Executive has fewer than nine years of
Severance Service, but no more than 18, even if the Executive has more than 18
years of Severance Service.  




2.23

“Severance Tier 2” means any Executive that is not in Severance Tier 1, who is a
selected Vice President or other key employee and not a Senior Vice President or
higher on the Separation Date, will be credited with at least six years if the
Executive has fewer than six years of Severance Service, but no more than 12,
even if the Executive has more than 12 years of Severance Service.




2.24

“Sponsor” means The Phoenix Companies, Inc.




ARTICLE 3 - SEVERANCE ALLOWANCE BENEFIT




3.01

Qualification:  An Executive whose employment is (a) involuntarily terminated by
the Employer for any reason, including but not limited to: reduction in force,
facility closing, reorganization, consolidation, elimination of position, or (b)
terminated voluntarily or involuntarily by resignation at the request of the
Employer, shall be qualified for benefits under this Plan, unless the
termination is due to a disqualifying event identified in Section 3.02.




3.02

Disqualifying Events:  An Executive who might otherwise be qualified for
benefits under this Plan shall be disqualified for such benefits by any one of
the following events and circumstances:




(a)

The Executive fails to continue in the employ of the Employer, satisfactorily
performing the Executive’s assigned duties, until the date actually set for the
Executive’s termination by the Employer.





4




--------------------------------------------------------------------------------




(b)

The Employee works for a division, sub-division, unit, subsidiary or other
identifiable entity that is sold or the assets of which are transferred to an
owner other than the Employer, if the Executive is offered employment by the new
owner that is substantially comparable to the employment engaged in by the
Executive immediately prior to the sale or transfer.




(c)

The Executive is terminated for Cause.




(d)

The Executive’s employment is terminated by reason of early retirement,
resignation (not at the request of the Employer), death, or during or at the
conclusion of a leave of absence taken or granted on account of any reason,
including permanent or temporary disability.




(e)

The Executive refuses to accept a transfer to an assigned job or location,
provided the new position is within two pay grades or one band, as applicable of
the current position held by the Executive.




(f)

The Plan Administrator determines that under the facts and circumstances
relating to the Executive’s termination, or because of the Executive’s conduct
subsequent to termination, it would be inappropriate to commence or continue
severance payments.




(g)

The Executive receives or is entitled to receive from the Employer benefits
under any severance plan, any severance agreement, or any agreement providing
for the payment of severance benefits, including any Change in Control Agreement
between the Employer and the Executive, other than this Plan, on account of the
Executive’s termination of employment by the Employer.




3.03

Severance Benefits:   With respect to any Executive whose employment is
terminated for a reason identified in Section 3.01, the following Severance
Amount shall be payable, subject to the disqualification provisions of Section
3.02 and Section 3.09, and not any other benefit, except for outplacement
services as provided in Section 3.10 and certain employee welfare benefits as
provided in Section 3.11:




The Severance Amount equals Base Severance plus Pro-Rata Incentive, where:




Base Severance  =  [S x ((a plus b)/12)], where:




a   =

A cash amount equal to the Executive’s annual Base Salary
            as of the Separation Date.  




b   =

A cash amount equal to the average of the Executive’s


            actually earned and paid (even if one or both is $0) Annual
            Incentive Awards for the prior two (2) fiscal years.




S   =

Severance Service, which is derived from the Severance


            Tier that the Executive qualifies for.   





5




--------------------------------------------------------------------------------




And




Pro-Rata Incentive  =  A cash amount equal to a pro-rata portion of the
Executive’s actually earned Annual Incentive Award for the fiscal year in  which
the Executive’s Separation Date occurs.  The pro-rata portion of such Annual
Incentive Award shall be determined by multiplying the amount actually earned
times a fraction, the numerator of which is the number of days during the
performance period applicable to such award prior to the Separation Date and the
denominator of which is the number of days in the performance period applicable
to such award.  

 

3.04

Time and Form of Payment:   Except as otherwise provided herein or in Article 5,
the Executive will receive payment of the Base Severance payable under this Plan
either in a lump sum payment or approximately equal periodic installments based
on the Employer’s pay schedule commencing, as soon as practicable after the
Separation Date (but in no event earlier than after the execution of, and the
expiration of any revocation period related to, any required release).  If the
release is not executed within the required execution period, the Severance
Amount and any other benefits under this Plan shall be forfeited.  In no event
however, shall any lump sum payment or any installment be paid later than March
15 in the year next succeeding the year in which the involuntary termination
occurred.  Any Pro-Rata   Incentive for the fiscal year in which the Executive’s
Separation Date occurs will be   payable after the Pro-Rata Incentive for that
fiscal year is calculated and approved by the   Employer.  In no event, however,
shall any Pro-Rata Incentive payment be paid later than March 15 in the year
next succeeding the year in which the involuntary termination occurred.  




3.05

Death:  If an Executive terminates employment and dies before having received

the


entire amount of benefits to which the Executive is entitled under this Plan,
the balance of such benefits will be paid to (a) the Executive’s surviving
spouse or domestic partner, (b) if there is no surviving spouse or domestic
partner, the Executive’s children (including stepchildren and adopted children)
per stirpes, or (iii) if there is no surviving spouse or domestic partner and/or
children per stirpes, the Executive’s estate.




3.06

Reemployment by the Employer: In the event that an Executive becomes reemployed


by the Employer after having received any benefit pursuant to this Plan or
any predecessor or successor to this Plan, such Executive will be required to
reimburse the Employer for any benefits received before the Executive’s
reemployment.  




3.07     Integration with Other Benefits: To the extent that a federal, state or
local law may require the Employer to make a payment to an Executive because of
that Executive’s involuntary termination, the Severance Amount payable under
this Plan shall be applied towards any such payment and not paid in addition to
such required payment. Nothing in this Plan shall be used to extend or modify
benefits under this Plan because of payments under any state unemployment
insurance laws.








6




--------------------------------------------------------------------------------

3.08

Withholding:  The Employer shall have the right to take such action as it deems
necessary or appropriate to satisfy any requirement under federal, state or
other law to withhold or to make deductions from any benefit payable under this
Plan.

3.09     Pre-conditions for Receipt of Benefits:  The payment of any benefit
under this Plan, including but not limited to Sections 3.03, 3.10 and 3.11, is
conditioned upon the Executive complying with all of the following:

(a)  refraining from directly or indirectly interfering in any manner with the
operations, management or administration of any Employer office, agent or
employee and refraining from making any disparaging remarks concerning the
Employer, its representatives, agents and employees;

(b)   refraining from encouraging, soliciting or suggesting to any and all
employees, agents, representatives and/or clients of the Employer that they
terminate or alter their current relationship with the Employer;

(c)    returning all Employer property provided or developed during the course
of employment including, but not limited to: computers, software, cell phones,
files, records, identification card, credit cards and Employer manuals;

(d)  complying with a continuing obligation to maintain the confidentiality of
proprietary  information subsequent to termination of employment;




(e)

executing a Severance Agreement and Release within the required execution
period.




Upon the failure of the Executive to comply with any of the conditions set forth
above and in this Plan, all payments hereunder shall immediately cease and the
Executive shall immediately reimburse the Employer for all payments previously
made hereunder.




3.10

Outplacement Services:   An Executive entitled to payment of a Severance Amount
as provided in Section 3.03 of this Plan shall be eligible to receive and the
Employer shall provide outplacement services, with a firm chosen by the
Employer, at a level commensurate with the Executive’s position for a one-year
  period beginning on the Separation Date, but in no event later than December
31 of the second calendar year following the calendar year in which the
involuntary termination occurred.




3.11

Continuation of Benefits: The Executive (and, to the extent applicable, the
Executive’s dependents) shall be entitled to continue participation in all of
the  employee plans providing medical and dental benefits that the Executive
participated in prior to the Separation Date in accordance with COBRA; provided,
however, that the Executive shall continue to pay the active participant rate
monthly for up to the first 12 months of the COBRA period following the
Executive’s Separation Date.    




ARTICLE 4 - ADMINISTRATION




4.01

The Plan Administrator: The Plan Administrator shall have the sole discretionary
authority to interpret the Plan and all questions thereunder, including, without
limitation,





7




--------------------------------------------------------------------------------

all questions relating to eligibility to participate in and receive benefits
under the Plan. All such actions of the Plan Administrator shall be conclusive
and binding on all persons.




4.02

Notification to Executives: The Plan Administrator shall notify an Executive
when and if such Executive becomes eligible for benefits under this Plan.




4.03

Claims by Executives: Claims for benefits under the Plan may be filed with the
Plan Administrator.  Written notice of the disposition of a claim shall be
furnished to the claimant within 90 days after the application is filed.  In the
event the claim is wholly or partially denied, the reasons for the denial shall
be specifically set forth in the notice in language reasonably calculated to be
understood by the claimant, pertinent provisions of the Plan shall be cited,
and, where appropriate, an explanation as to how the claimant can perfect the
claim will be provided.  In addition, the claimant shall be furnished with an
explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including a statement that the claimant has a
right to bring a civil action under ERISA section 502(a) following an adverse
benefit determination on review, if the claimant has exhausted all remedies
under the Plan.  If notice of the denial of a claim is not furnished to an
Executive in accordance with this section within a reasonable period of time,
such Executive’s claim shall be deemed denied.  The Executive will then be
permitted to proceed to the review stage described in Section 4.04.




4.04

Claims Review Procedure: Any Executive, former Executive, or authorized
representative or beneficiary of either, who has been denied a benefit either in
whole or in part by a decision of the Plan Administrator pursuant to Section
4.03 shall be entitled to request the Plan Administrator to give further
consideration to his claim by filing with the Plan Administrator a written
request for review.  Such request, together with a written statement of the
reasons why the claimant believes his claim should be allowed, shall be filed
with the Plan Administrator no later than 60 days after receipt of the written
notification provided for in Section 4.03.  The claimant may submit written
comments, documents, records and other information relating to the claim to the
Plan Administrator. The claim for review shall be given a full and fair review
that takes into account all comments, documents, records and other information
submitted that relates to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination.  The Plan
Administrator shall provide the claimant with written or electronic notice of
the decision on review within 60 days after the request for review is received
by the Plan Administrator (or within 120 days if special circumstances require
an extension of time for processing the claim and if notice of such extension
and circumstances is provided to the claimant within the initial 60-day period).
 Such communication shall be written in a manner calculated to be understood by
the claimant and shall include specific reasons for the decision, specific
references to the pertinent Plan provisions on which the decision is based, a
statement that the claimant has a right to bring a civil action under ERISA
section 502(a) and that the claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant to the claim for benefits.  A document is relevant to
the claim for benefits if it was relied upon in making the determination, was
submitted, considered or generated in the course of making the determination or
demonstrates that benefit determinations are made in accordance with the Plan
and that





8




--------------------------------------------------------------------------------

Plan provisions have been applied consistently with respect to similarly
situated claimants.







ARTICLE 5 - AMENDMENT AND TERMINATION




The Board of Directors of the Employer has delegated to the Benefit Plans
Committee the right at any time, whether in an individual case or more
generally, to amend this Plan from time to time without advance notice and to
terminate this Plan at any time.  No consent of any Executive is required to
terminate, modify, amend or change the Plan generally or in an individual case.
 Any such amendment or termination of this Plan generally shall be accomplished
by resolution of the Benefit Plans Committee adopted at a meeting duly called or
by unanimous written consent in accordance with the Employer’s Articles of
Incorporation, Bylaws, and applicable law.  Any amendment or termination of this
Plan on an individual basis shall be accomplished by the written action of the
Plan Administrator.  




ARTICLE 6 - SEVERANCE PAY PLAN LIMITATIONS UNDER ERISA




The Employer intends that this Plan constitute a “severance pay plan” under
ERISA and any ambiguities in this Plan shall be construed to effect that intent.
 As a severance pay plan, notwithstanding any other provision of this Plan:
payments hereunder shall not be contingent directly or indirectly, upon the
retirement of any Executive or offset by any retirement benefit payable; the
total amount of severance payments made and the value of other benefits provided
under this Plan to any Executive shall not exceed twice the Executive’s annual
compensation during the year immediately preceding the termination of such
Executive’s service; and all payments to an Employee under this Plan shall be
paid within 24 months after the termination of the Executive’s service.




ARTICLE 7 - MISCELLANEOUS




7.01

Right to Terminate Employment:   The fact that a former Executive has failed to
qualify for a benefit under this Plan shall not rescind or otherwise affect in
any manner whatsoever the Executive’s termination of employment from the
Employer, and such failure to qualify for a benefit shall not establish any
right of any kind whatsoever (a) to a continuation or to a reinstatement of
employment with the Employer or (b) to receive any payment from the Employer in
lieu of such benefit.




7.02

Source of Benefits:   All benefits paid to a terminated Executive under this
Plan shall be paid from the general assets of the Employer, and the status of
the claim of a person to any benefit shall be the same as the status of a claim
against the Employer by any general unsecured creditor.  No person shall look
to, or have any claim against, any officer, director, employee or agent of the
Employer in his individual capacity for the payment of any benefits under this
Plan.




7.03

No Assignment; Binding Effect:   No interest of any Executive eligible to
receive benefits under this Plan shall be subject in any manner to sale,
transfer, assignment, pledge, attachment, garnishment, or other alienation or
encumbrance of any kind; nor may such interest or right to receive a benefit be
taken, either voluntarily or involuntarily,





9




--------------------------------------------------------------------------------

for the satisfaction of the debts of, or other obligations or claims against,
such person, including claims for alimony, support, separate maintenance and
claims in bankruptcy proceedings.  The provisions of this Plan shall be binding
on each Executive (and on each person who claims a benefit under such person)
and on the Employer, their successors and assigns.




7.04

Indebtedness:   Indebtedness or obligations of the Executive to the Employer
existing at the time of termination or arising during the one year period
beginning on the Separation Date shall be set off against any benefit payable
under this Plan.




7.05

Construction:   This Plan shall be construed in accordance with the law of the
State of Connecticut to the extent not preempted by federal laws.  Headings and
subheadings have been added only for convenience of reference and have no
substantive effect whatsoever. All references to sections shall mean sections of
this Plan.




7.06

Usage:   Whenever applicable, the singular shall include the plural, the
masculine shall include the feminine and vice versa when used in this Plan.

















10


